DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-25 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 20, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, and 12  of U.S. Patent No. 11,279,482. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the pending claims are taught by the claims in the allowed patent, however the allowed patent requires additional structures that are not required by these claims.
Additionally, claims 2, 8, 9, 12, 13, 14, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 22, 23, 27, 28, 30, and 33 of U.S. Patent No. 11,279,482. Although the claims at issue are not identical, they are not patentably distinct from each other because when the limitations of claim 10 of the patent are combined with the corresponding dependent claims of the patent they teach all of the structure of the pending claims of the application.
Claim Objections
Claim 5 is objected to because of the following informalities:  Line 2 of claim 5 states “which is mounted a handle to be held”, this should read “which is mounted to a handle to be held”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 states “means for providing a first thrust along an axis, … and a second thrust along an axis”, and claim 20 states “comprising means for providing a first thrust along an axis defining a first hand propulsion 10vector and a second thrust along an axis defining a second hand propulsion vector” the specification states that the propulsion assembly can provide the thrust through either turbines or ducted fans. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 states “wherein the first and second hand propulsion vectors are directed 15apart by an angle of at least 5°”, and claim 4 states “wherein the first and second hand propulsion vectors are directed apart by an angle of no more than 25” however it is not clear from this language if the angles are between the vectors of the same hand or the vectors of the opposite hand, the examiner believes that the applicant is intending to claim that the angle is between the vectors of the same hand and the claims will be examined under this interpretation, but the applicant should amend the claims to eliminate this uncertainty.
Claim 5 states “wherein the two hand propulsion units are arranged either side of a sleeve in which is mounted a handle to be held by a user”, however claim 1 states that the two hand propulsion units are a left and right hand unit that are held on their respective hand, while as this claim is currently worded it requires that the left hand unit is on one side of a sleeve and the right hand unit is on the other side.  This does not appear to be supported by the applicants invention.  The examiner believes that the applicant is attempting to say that the first and second thrust means of each the left and right hand units are arranged on opposite sides of a left hand sleeve and a right hand sleeve respectively and the claims are examined in this manner.
Claim 6 is rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilhour (US #10,364,028).
Regarding claim 1, Wilhour teaches a wearable flight system comprising a plurality of propulsion assemblies (11) including a left-hand propulsion assembly configured to be worn on a user's left hand and/or forearm (11 as seen in figure 1) and a 5right-hand propulsion assembly configured to be worn on a user's right hand and/or forearm (11 as seen in figure 1), wherein the left-hand and right-hand assemblies each comprise means for providing a first thrust along an axis defining a first hand propulsion vector (11, and 20 as seen in figure 1, and Column 3, lines 5-30) and a second thrust along an axis defining a second hand propulsion vector (11, and 20 as seen in figure 1, and Column 3, lines 5-30).
Regarding claim 5, Wilhour teaches the system of claim 1, wherein the two hand propulsion units (20) are arranged either side of a sleeve (20, and 30 as seen in figure 3) in which is mounted a handle (30, 50 and 51 as seen in figure 9) to be held by a user (50, and 51 as seen in figure 9, and Column 4, lines 58-67).
Regarding claim 7, Wilhour teaches the system of claim 1, further comprising a left-leg propulsion assembly (13) configured to be worn on a user's left leg (13 as seen in figure 1) and a right-leg propulsion assembly (13) configured to be worn on a user's right leg (13 as seen in figure 1).
Regarding claim 8, Wilhour teaches the system of claim 1, wherein the propulsion assemblies comprise turbines and/or ducted electric fans (20 as seen in figure 1, and Column 3, lines 5-30).
Regarding claim 14, Wilhour teaches the system of claim 1, wherein the left-hand and right-hand propulsion assemblies are freely movable relative to each other (11 as seen in figure 1, as can be seen the propulsion assemblies are mounted to the arms of the user and are free to independently move).
Regarding claim 15, Wilhour teaches the system of claim 1, not comprising a wing (10 as seen in figure 1, as can be seen the system does not utilize a wing).
Regarding claim 16, Wilhour teaches the system of claim 1, wherein the propulsion assemblies are connected to a controller, arranged to control the thrust generated by each propulsion assembly (Column 5, lines 27-30).
Regarding claim 17, Wilhour teaches the system of claim 7, wherein the leg propulsion assemblies each comprise: a leg propulsion unit arranged to provide net force along an axis defining a leg propulsion vector (13 as seen in figure 1); and a support for engaging the wearer's leg (13a as seen in figure 1, and Column 2, line 61-Column 3, line 4), the support defining a support axis that is in parallel with the user's leg when the leg propulsion assembly is worn (13a as seen in figure 1), 30wherein the support is arranged such that the leg propulsion vector is not parallel with the support axis (13, and 13a as seen in figure 1).
Regarding claim 18, Wilhour teaches the system of claim 17, wherein the leg propulsion vector is at an angle from the support axis by at least 3° (13, and 13a as seen in figure 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Zapata (PGPub #2015/0158567).
Regarding claim 2, Wilhour teaches the system of claim 1, but does not teach that each of the left-hand and right-hand propulsion assemblies are arranged to be worn such that in use net thrust is directed substantially in line with the user's respective forearm and away from the elbow.  However, Zapata does teach that each of the left-hand and right-hand propulsion assemblies are arranged to be worn such that in use net thrust is directed substantially in line with the user's respective forearm and away from the elbow (13a, and 13b as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the left and right hand propulsion assemblies be in line with the arm and directed away from the elbow because Wilhour and Zapata are both systems that allow the user to fly through the air with hand held propulsion assemblies.  The motivation for having the left and right hand propulsion assemblies be in line with the arm and directed away from the elbow is that it allows the thrust to be aimed downwards when the users arms are either in a relaxed downward position or in a locked position which helps to ensure that the system maintains altitude.
Regarding claim 6, Wilhour teaches the system of claim 5, wherein the system has two hand propulsion units are attached to the sleeve and intersect a plane of the sleeve (20, 30, and 33 as seen in figure 3), and that the sleeve runs along the direction of the arm (11 as seen in figure 1, and Column 3, lines 55-61), but does not teach a longitudinal axis of the hand propulsion unit are in the direction of the arm.
However, Zapata does teach a longitudinal axis of the hand propulsion unit are in the direction of the arm (13a, and 13b as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the hand propulsion unit be in line with the arm because Wilhour and Zapata are both systems that allow the user to fly through the air with hand held propulsion assemblies.  The motivation for having t the hand propulsion unit be in line with the arm is that it allows the thrust to be aimed downwards when the users arms are either in a relaxed downward position or in a locked position which helps to ensure that the system maintains altitude.
Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Tyler et al. (PGPub #2017/0015419).
Regarding claim 9, Wilhour teaches the system of claim 1, but does not teach that the left-hand, and right-hand propulsion assembly comprises turbines.  However, Tyler does teach that the left-hand, and right-hand propulsion assembly comprises turbines (18, and 20 as seen in figure 1, and Claim 18, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the hand propulsion assemblies by turbines because Wilhour and Tyler are both systems used to allow a person to fly through the air.  The motivation for having the hand propulsion assemblies by turbines is that it allows the system to supply sufficient thrust to allow the system to perform its desired maneuvers. 
Regarding claim 10, Wilhour as modified by Tyler teaches the system of claim 9, further comprising left-leg and right-leg propulsion assemblies that comprise ducted electric fans (13, and 20 as seen in figure 1, and Column 3, lines 5-30 of Wilhour).
Regarding claim 12, Wilhour teaches the system of claim 1, further comprising a power source in communication with at least one of the propulsion assemblies (Column 3, lines 5-22), but Wilhour does not teach that the power source is an inflatable bladder for storing fuel in communication with at least one of the propulsion assemblies via a fuel supply line.
However, Tyler does teach that the power source is an inflatable bladder for storing fuel (Paragraph 18, lines 1-8) in communication with at least one of the propulsion assemblies via a fuel supply line 18, 20, and 22 as seen in figure 1, as can be seen in figure 1, the fuel tank is located outside of the engine, and for the fuel tank to supply fuel to the engines there must inherently be fuel supply lines).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the power source be an inflatable bladder that provides the fuel with fuel supply lines because Wilhour and Tyler are both systems used to allow a person to fly through the air.  The motivation for having the power source be an inflatable bladder that provides the fuel with fuel supply lines is that it helps to prevent fuel leakage if the fuel tank is impacted and the supply lines allow the power supply to be located away from the propulsion assemblies to help balance the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Kunowski et al. (WO #2011/002517).
Regarding claim 11, Wilhour teaches the system of claim 1, wherein the left-hand and right-hand propulsion assemblies are arranged to provide a maximum combined thrust to lift the user (Column 3, lines 5-30), but Wilhour does not teach that the thrust is at least 800N.
However, Kunowski does teach that the thrust is at least 800N (Paragraph 64, lines 1-4, this teaches that the system can supply 400 lbs of thrust which is greater than 800 Newtons).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the system provide at least 800 Newtons of thrust because Wilhour and Kunowski are both personal flight devices.  The motivation for having the system provide at least 800 Newtons of thrust is that it helps to ensure that the system can produce enough thrust to keep the pilot airborne.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) as modified by Tyler et al. (PGPub #2017/0015419) as applied to claim 12 above, and further in view of Aronsson (PGPub #2018/0320568).
Regarding claim 13, Wilhour as modified by Tyler teaches the system of claim 12, but does not teach a bubble sensor for sensing the presence of 15bubbles in the fuel supply line for alerting the user to the presence of bubbles.  However, Aronsson does teach a bubble sensor for sensing the presence of 15bubbles in the fuel supply line for alerting the user to the presence of bubbles (Paragraph 37, line 1- Paragraph 42, line 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a bubble sensor to detect bubbles in the fuel supply because Wilhour and Aronsson are both systems that can be used to help move people.  The motivation for having a bubble sensor to detect bubbles in the fuel supply is that it allows the system to know if there is air in the fuel supply which can affect the efficiency of the system.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wilhour (US #10,364,028) in view of Li (PGPub #2014/0263849).
Regarding claim 19, Wilhour teaches the system of claim 17, but does not teach that the leg propulsion vector is at an angle from the support axis by no more than 20°.  However, Li does teach that the leg propulsion vector is at an angle from the support axis by no more than 20° (Paragraph 16, lines 1-4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the leg vector be less than 20 degrees off from the support axis because Wilhour and Li are both personal flight devices.  The motivation for having the leg vector be less than 20 degrees off from the support axis is that it allows mot of the thrust to be directed downward which helps to keep the user in the air.
Allowable Subject Matter
Claims 20-25 are allowed.
Claims 3, and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647